Citation Nr: 1419295	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-18 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for blackouts.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and manifestations of schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Natasha Braden


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared at a Travel Board hearing with the undersigned in January 2014.  A transcript is of record.  

At the hearing, the Veteran testified as to symptoms related to schizophrenia and medications prescribed for mental conditions.  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has therefore characterized the issue, formerly claimed as service connection for PTSD, to service connection for an acquired psychiatric disorder, to include PTSD and manifestations of  schizophrenia.  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and manifestations of schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  By a June 2009 rating decision, the RO denied entitlement to service connection for blackouts.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the June 2009 decision is new, but it does not raise a reasonable possibility of substantiating the claim for service connection for blackouts. 


CONCLUSIONS OF LAW

1.  The June 2009 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has not been received since the June 2009 rating decision to reopen the Veteran's claim for service connection for blackouts.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim was denied because there was no diagnosed or identifiable underlying malady or condition related to his reported blackouts.  

The Veteran submitted a statement in July 2009 indicating he wished to reopen his claim for blackouts.  There was no additional evidence included with his statement.  Subsequent outpatient VA treatment records were obtained, but they do not reflect any treatment for or reports of blackouts.  Moreover, during the January 2014 Board hearing, the Veteran denied having any current blackouts, reporting only that he experienced occasional dizziness that has not been attributed to any disability.  As such, the evidence submitted since the June 2009 rating decision does not relate to the unestablished fact that the Veteran has a current disability manifested by blackouts.  The evidence does not raise a reasonable possibility of substantiating the claim for service connection for blackouts, and the claim will not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for blackouts is denied.  


REMAND

An August 1986 VA outpatient treatment record indicates the Veteran "receives Social Security Disability at present for 'nerves.'"  The Veteran's Social Security Administration (SSA) records are not associated with the claims file and must be obtained on remand as they may be potentially relevant to the claim on appeal.  See 38 C.F.R. § 3.159(c)(2012); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
There are also several medical facilities that should be contacted to secure treatment records.  First, the August 1986 VA treatment record also indicates that he Veteran was "first hospitalized for acute psychosis" in 1974.  The Veteran testified that he received treatment at the Memphis VA Medical Center (VAMC) in 1973.  A statement from the Memphis VAMC indicated that there were no records in retired charts prior to 1985,  but there is no indication of any other attempts to locate any VA records from the time period immediately following the Veteran's separation from service in 1973.  Instead, the Memphis VAMC records associated with the claims file only include treatment from 1978 through 2009.  

Next, the Veteran testified at the January 2014 hearing, that he had received treatment at the Jesse Brown VAMC in Chicago "last year."  A review of the claims file shows that outpatient records from the Jesse Brown VAMC only include treatment from January 1978 to February 1984.  

Third, the Veteran testified that he has received treatment from Sacred Heart Nursing Home, a private facility.  The record contains a list of medications created by the nursing home, but there are no other medical records on file.  

Therefore, the Board finds that the RO must make efforts to obtain treatment records from Memphis VAMC from 1974, updated treatment records from Jesse Brown VAMC, and private treatment records from the Sacred Heart Nursing Home. In this regard, the Veteran is not required to wait for the VA to act on his behalf.  The Veteran himself is asked to submit these records in order to expedite his case and/or indicate that he has attempted to obtain these records and that they are not available. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include updated records from the Jesse Brown VAMC and records from the Memphis VAMC from 1974.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his psychiatric disorder, as identified by the Veteran, to include all records from Sacred Heart Nursing Home.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2012).

4.  Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and manifestations of schizophrenia, on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


